OPINION
PER CURIAM
On May 19,2017, Relators Enrique Martinez and Specialty Locomotive Services, Inc. filed a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. We previously abated this proceeding.
On August 14, 2017, Relators filed an unopposed motion to dismiss their petition for writ of mandamus because all claims against Relators in the underlying suit have been settled.
We conclude that Relators’ motion should be granted. We therefore GRANT the motion, lift the abatement, and dismiss Relators’ petition for writ of mandamus.